DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 5, 8, 10, and 11 are objected to because of the following informalities:
Claim 1: Change from “confirming the proper operation of the component,” to “confirming the proper operation of the component, and” (page 5).
Claim 5: Change from “set A,” to “set A, and” (page 6).
Claim 8: Change from “the set of failure probabilities, a terminal state of the MDP is reached when all the serviceable” to “the set of failure probabilities, a terminal state of the MDP is reached when all of
Claim 10: Change from “both of which are arranged for accessing a communication network:” to “both of which are arranged for accessing a communication network, wherein:” (page 7).
Claim 10: Change from “plurality of basic events,” to “plurality of basic events, and” (page 7).
Claim 10: Change from “troubleshooting action to be performed,” to “troubleshooting action to be performed, and” (page 7).
Claim 11: Change from “user input to the first processor of the diagnostic assistance server,” to “user input to the first processor of the diagnostic assistance server, and” (page 7).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the combinations of events" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the intermediate events of the augmented fault tree" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the operating state" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the event" in various places in page 4.  However, it is unclear as to which event is being referred to (e.g. the claimed plurality of intermediate events, the claimed plurality of basic events, or a combination thereof).

Claim 1 recites the limitation "the events" in various places in page 4.  However, it is unclear as to which event is being referred to (e.g. the claimed plurality of intermediate events, the claimed plurality of basic events, or a combination thereof).

Claim 1 recites the limitation "the difficulty" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the maintenance operator" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the failure of the component" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the failure" in page 5.  However, it is unclear as to which failure is being referred to (e.g. the claimed failure of the complex system or the claimed failure of the component).

Claim 1 recites the limitation "the expected value" in page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the sum" in page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the probability value" in page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the nodes" in page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the arcs" in page 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim 5 recites the limitation "the states" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "can be performed" in page 6; this language is indefinite in that it fails to point out what is included or excluded by the claim language.  Are the claimed troubleshooting actions performed, or are they not?

Claim 5 recites the limitation "the state of the complex system" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the evolution" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the current state" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the set of probabilities" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

5 recites the limitation "the set of troubleshooting costs" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 6-8 recites the limitation "the set of failure probabilities" in page 6.  There is insufficient antecedent basis for this limitation in the claims.

Claim 8 recites the limitation "the serviceable nodes" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Because Claim 9 depends upon Claim 1, Claim 9 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 10 recites the limitation "the combinations of events" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the portable electronic device" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the optimal sequence of troubleshooting actions" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the current troubleshooting action" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the proper operation" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the component" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the next troubleshooting action" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the user input" in various places in page 7.  However, it is unclear as to which user input is being referred to (e.g. the claimed failure of the complex system or the claimed failure of the component).
Claim 10: “…- detecting an input signal from the user input device, which is representative of a user input during the displaying of the image representative of the current troubleshooting action to be performed,”
Claim 10: “- in response to a user input which is indicative of detection of a failure or confirmation of the proper operation of the component associated with the current troubleshooting action to be performed, displaying on the display device an image representative of the next troubleshooting action to be performed, based on the optimal sequence of troubleshooting actions for the complex system.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

With regards to Claim 9, the claimed computer program product has been read in view of Applicant’s specification (see ¶ 0016).  The claimed computer program product appears to include elements which could be interpreted as including only software; the specification is entirely silent on whether or not the claimed computer program product includes any element(s) that are statutory.
Software is not one of the four categories of invention; therefore, this claim is not statutory.  Software is not a series of steps or acts and thus is not a process.  Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.



	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1 and 9 recite:
receiving a file containing a modeling of some or all of the complex system by a fault tree defining some or all of the combinations of events causing a top event associated with a failure of the complex system, the fault tree comprising a plurality of intermediate events and a plurality of basic events,
assigning an a priori probability of occurrence value to each of the basic events of the fault tree, in order to generate an augmented fault tree,
assigning failure information to each of the basic events and each of the intermediate events of the augmented fault tree which are associated with a component under automatic monitoring, the failure information being obtained from fault sensors and describing an observation of the operating 
calculating an ex-post probability of occurrence value for each of the events of the augmented fault tree, based on the assigned a priori probability of occurrence values and the assigned failure information,
assigning a troubleshooting cost to each of the events of the augmented fault tree which are associated with a component not under automatic monitoring and serviceable, the troubleshooting cost defining the difficulty for the maintenance operator in identifying the failure of the component associated with the event of the augmented fault tree,
modeling, by a Markov decision process, MDP, based on the augmented fault tree, one or more possible evolutions of the complex system in response to at least one troubleshooting action by the maintenance operator on at least one component, the troubleshooting action corresponding to a procedure for identifying the failure or confirming the proper operation of the component, and
determining an optimal sequence of troubleshooting actions for the complex system, according to a decision policy which minimizes the expected value of the sum of the troubleshooting costs and which is determined by applying an MDP-solving algorithm.

	The “receiving” limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

	The “assigning” limitations in # 2, # 3, and # 5 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “assigning” in the context of these claims encompasses the user writing down values and/or data on paper.

	The “calculating” limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “calculating” in the context of this claim encompasses the user performing a calculation on paper.

	The “modeling” limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “modeling” in the context of this claim encompasses the user writing out a simple model on paper.



	Claim 2 recites:
constructing a Bayesian network from the augmented fault tree, the Bayesian network being provided for making predictions concerning relationships between events of the augmented fault tree based on failure information and a priori probability values, and
calculating the probability value from the Bayesian network.

	The “constructing” limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “constructing” in the context of this claim encompasses the user writing out a simple network on paper.

	The “calculating” limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below 

	Claim 3 merely further describes the claimed Bayesian network of Claim 2.

	Claim 4 merely further describes the claimed troubleshooting cost of Claim 1.

	Claim 5 merely further describes the claimed modeling step of Claim 1.

	Claims 6-8 merely further describe the transition function T of Claim 5.

	Claim 10 recites the same steps of Claim 1, and further recites:
receiving all or part of the optimal sequence of troubleshooting actions for the complex system, via the communication network,
displaying on the display device an image representative of the current troubleshooting action to be performed, based on the optimal sequence of troubleshooting actions for the complex system,
detecting an input signal from the user input device, which is representative of a user input during the displaying of the image representative of the current troubleshooting action to be performed, and
in response to a user input which is indicative of detection of a failure or confirmation of the proper operation of the component associated with the current troubleshooting action to be performed, displaying on the display 

	The “receiving” limitation in # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “receiving” in the context of this claim encompasses the user merely gathering data (see, e.g., MPEP 2106.05(g)) on paper.

	The “displaying” limitations in # 11 and # 13 above, as claimed, are processes that, under their broadest reasonable interpretation, merely constitute insignificant extra-solution activity (see, e.g., MPEP 2106.05(g)).

	The “detecting” limitation in # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “detecting” in the context of this claim encompasses the user merely thinking about received data.

	Claim 11 recites:
the second processor of the portable electronic device is further configured for sending the user input to the first processor of the diagnostic assistance server,
in response to receiving the user input, the first processor is further configured for:
determining the next troubleshooting action from the optimal sequence of troubleshooting actions for the complex system, and
sending the next troubleshooting action, from the optimal sequence of troubleshooting actions for the complex system to the second processor of the portable electronic device.

	The “sending” limitations in # 14 and # 15b above, as claimed, are processes that, under their broadest reasonable interpretations, merely constitute insignificant extra-solution activity (see, e.g., MPEP 2106.05(g)).

	The “determining” limitation in # 15a above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (described in further detail below under Step 2A, Prong II).  For example, “determining” in the context of this claim encompasses the user thinking about data and determining a result.

	Claim 12 merely further describes the claimed user input device of Claim 10.

Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements recited at a high-level of generality (i.e., as generic components performing a generic computer functions) such that they amount to no more than generic components executing mere instructions to apply the exception.
	The additional elements are:
a plurality of mechanical, electric, electronic and/or software components (per Claims 1, 9, and 10),
one or more fault sensors (per Claims 1, 9, and 10)
a processor (per Claims 1, 9, and 10),
a diagnosis assistance server (per Claim 10),
an electronic device (per Claim 10),
a communication network (per Claim 10),
a first processor (per Claim 10),
a second processor (per Claim 10),
a user input device (per Claim 10), and
a display device (per Claim 10).
	Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than generic components executing mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additional attention is noted by the Examiner with regards to well-known, routine, and conventional limitations in light of MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 

	Accordingly, for at least the reasoning provided above, Claims 1-12 are patent ineligible.


Allowable Subject Matter
Claims 1, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.

Claims 2-8, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 9, and 10 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…- calculating an ex-post probability of occurrence value for each of the events of the augmented fault tree, based on the assigned a priori probability of occurrence values and the assigned failure information, - assigning a troubleshooting cost to each of the events of the augmented fault tree which are associated with a component not under automatic monitoring and serviceable, the troubleshooting cost defining the difficulty for the maintenance operator in identifying the failure of the component associated with the event of the augmented fault tree, - modeling, by a Markov decision process, MDP, based on the augmented fault tree, one or more possible evolutions of the complex system in response to at least one troubleshooting action by the maintenance operator on at least one component, the troubleshooting action corresponding to a procedure for identifying the failure or confirming the proper operation of the component,…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Zeller (WIPO Publication No. WO 2018/103842 A1), hereinafter “Zeller”
	


	Although conceptually similar to the claimed invention of the instant application, Zeller does not teach calculating an ex-post probability of occurrence value for each of the events of the augmented fault tree based on the assigned a priori probability of occurrence values and the assigned failure information, assigning a troubleshooting cost to each of the events of the augmented fault tree which are associated with a component not under automatic monitoring and serviceable, the troubleshooting cost defining the difficulty for the maintenance operator in identifying the failure of the component associated with the event of the augmented fault tree, and modeling, by a Markov decision process, MDP, based on the augmented fault tree, one or more possible evolutions of the complex system in response to at least one troubleshooting action by the maintenance operator on at least one component, the troubleshooting action corresponding to a procedure for identifying the failure or confirming the proper operation of the component.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Joanni et al. (U.S. Patent No. US 8,762,321 B2); teaching a method, apparatus and computer program product for the conversion of at least one reliability model of a technical system to a Bayesian network model for assisting in the system's failure diagnostics, which has the steps of creating a structure of a Bayesian network using information from at least one reliability model of the technical system, creating parameters of the Bayesian network using information from the reliability model of the technical system, the Bayesian network model having a plurality of observation nodes, obtaining information about the plurality of observation nodes from a list of observations that augments information contained in the reliability model of the technical system, and inserting the observation nodes into the created structure of the Bayesian network.
Zeller
Miessler (“The Difference Between Ex-Ante, Post Hoc, Ex Post, A Priori, and A Posteriori”); teaching the differences between the definitions of the aforementioned terms.
Bouissou (“Boolean Logic Driven Markov Processes: A Powerful New Formalism for Specifying and Solving Very Large Markov Models”); teaching a modeling formalism that enables the analyst to combine concepts inherited from fault trees and Markov models, called Boolean logic Driven Markov Processes (BDMP).  It has two advantages over conventional models used in dependability assessment: it allows the definition of complex dynamic models while remaining nearly as readable 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114